     Case 2:16-cv-13903-ILRL-DPC Document 235 Filed 07/10/20 Page 1 of 14



                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

VERITEXT CORP.                                             CIVIL ACTION

VERSUS                                                     NO. 16-13903 C/W
                                                                 17-9877
                                                           REF: ALL CASES

PAUL A. BONIN, ET AL.                                      SECTION: “B”(2)

                                        OPINION


      Before the court are defendants CSR Board’s “Motion for

Partial Summary Judgment” (Rec. Doc. 141), plaintiffs Esquire

Deposition Solutions, LLC and Veritext Corporation’s response in

opposition (Rec. Doc. 159) and defendants’ reply to plaintiffs’

opposition (Rec. Doc. 178).

I.    FACTS AND PROCEDURAL HISTORY

      Plaintiff, Veritext Corporation, is a Delaware corporation

that provides court reporting services to clients in depositions,

arbitrations, and other legal proceedings in Louisiana and across

the United States. Rec. Doc. 4. Plaintiff’s business provides

negotiated     rates    for    court    reporting    services       to    insurance

companies,     larger    companies,     government    agencies,          regulatory

authorities,     educational      institutions,     and     other    high-volume

entities. Rec. Doc. 4. The negotiated rates are discounted because

customers enter into nonexclusive preferred-provider agreements

with Plaintiff. Rec. Doc. 4. The nonexclusive preferred-provider

agreements    generally       provide   that   customers    agree        to   utilize

                                         1
   Case 2:16-cv-13903-ILRL-DPC Document 235 Filed 07/10/20 Page 2 of 14



Plaintiff’s services for all or some of their court reporting

needs. Rec. Doc. 4.

     Plaintiff Esquire is a Delaware corporation with its principal

place of business in Atlanta, Georgia. Rec. Doc. 1 at ¶ 11 (17-9877).

Esquire provides court-reporting services to several states across

the nation, including Louisiana, in depositions, arbitrations, and

other proceedings. Id.

     Defendant CSR Board is a regulatory body created to maintain and

police the shorthand reporting profession as well as establish a

standard of competency for those persons engaged in the profession.

See Rec. Doc. 1 at ¶ 13 (17-9877). The CSR Board members are “active

market participants” as six of the nine members are practicing court

reporters. Id. at ¶ 15.

     The court reporting profession is regulated by the Louisiana

Board of Examiners of Certified Shorthand Reporters (the “Board”).

Rec. Doc. 4. The Board is vested with enforcement authority in

addition to its regulation of court reporters. Rec. Doc. 4. In or

about 2012, the Board publicly announced its intention to begin

enforcing Article 1434(A)(2). To wit, La. Code. Civ. Proc. Art.

1434(A)(2):

     (1) prevents court reporters from entering into long term
     or volume-based contracts with frequent users of court
     reporting services; (2) concerns potential bias issues in
     connection with court reporting firms who hold contracts
     with lawyers and the judiciary; and (3) attempts to
     mitigate conflicts of interest when in connection with
     the creation of official records.


                                    2
    Case 2:16-cv-13903-ILRL-DPC Document 235 Filed 07/10/20 Page 3 of 14



Rec. Doc. 4. Following the announcement, many certified court

reporters refused assignments from national and regional firms out

of fear that the Board might take disciplinary action against them.

Rec. Doc. 4.

        On August 17, 2016, plaintiff Veritext filed a complaint

against defendants, certain members of the Board in both their

official and individual capacities, challenging Louisiana Code of

Civil    Procedure   Article    1434(A)(2).    Rec.   Doc.   4. 1   Plaintiff

specifically challenged the law’s constitutionality, alleging that

it insulates court reporters in Louisiana from competition in

violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. Rec.

Doc. 4.

        On April 10, 2017, this Court granted in part and denied in

part defendant’s motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(6). Rec. Doc. 44. As to the constitutional

challenges, this Court dismissed plaintiff Veritext’s claims. Rec.

Doc. 44. Further, plaintiff Veritext’s claims under the Sherman

Act were found “legally viable and the Amended Complaint has

alleged facts that [were] sufficient to defeat” defendants’ motion

to dismiss. Rec. Doc. 44. On May 4, 2017, Defendants filed a motion

for partial reconsideration regarding the Sherman Act claims,



1 Plaintiff Esquire filed their respective claim against defendants on

September 29, 2017. The cases were consolidated on February 25, 2019 (Rec.
Doc. 75) (17-9877). Plaintiff Veritext subsequently amended their complaint
to mirror that of Esquire’s complaint. Rec. Doc. 117.

                                      3
      Case 2:16-cv-13903-ILRL-DPC Document 235 Filed 07/10/20 Page 4 of 14



which this Court granted on August 2, 2017. Rec. Docs. 48,73.

Plaintiff thereafter appealed to the United States Fifth Circuit

Court of Appeals. Rec. Doc. 75.

       On appeal, the Fifth Circuit affirmed this Court’s dismissal

of plaintiff Veritext’s constitutional law claims. Rec. Doc. 82-

1. However, the panel reversed the dismissal on reconsideration of

plaintiff Veritext’s Sherman Act claims and remanded the matter

for further proceedings. Id. Thereafter, defendants CSR filed

instant motion for partial summary judgment on October 14, 2019,

requesting       “dismiss[al]     [of]       all   Sherman    Act      claims   of

[plaintiffs] seeking to enjoin the enforcement of [La. Code Civ.

Proc. Art.] 1434” and “all Sherman Act claims seeking to recover

alleged monetary damages resulting from the enforcement of Article

1434.” Rec. Doc. 141-1 at 1.

II.    PARTIES’ CONTENTIONS

       In their motion, defendants reiterate this Court’s and the

Fifth Circuit’s findings that Article 1434 is constitutional and

clearly     prohibits    “all    contractual       agreements   between     party

litigants and court reports.” Rec. Doc. 141-1, at 5,10. In light

of these constitutional findings, defendants contend that Article

1434 is not subject to scrutiny under the Sherman Act and the Board

“cannot run afoul of the Sherman Act.” Id. at 9-12. Defendants

also contend that the CSR Board is the appropriate state agency

vested    with   regulatory     jurisdiction       and   enforcement    authority

                                         4
   Case 2:16-cv-13903-ILRL-DPC Document 235 Filed 07/10/20 Page 5 of 14



pertaining to the court reporting profession. See id. at 11-12.

Accordingly, defendants assert that the CSR Board “cannot be

subject to scrutiny under the Sherman Act . . . and . . . cannot

be enjoined or cause damages recoverable under the Sherman Act.”

Id. at 2. Thus, defendants assert that damages sought by plaintiffs

are not recoverable damages due the CSR Board’s authority to

enforce     Article      1434,    which    renders     the     purported      damages

“illicit.” Id. at 11.

       In its opposition, plaintiffs assert that defendants “do not

seek    summary    judgment       on    liability,    but    rather    argue      that

[p]laintiffs would not be entitled to damages or injunctive relief

even   if   they   prevailed       on    liability.”    Rec.    Doc.    159    at    6.

Plaintiffs argue that defendants have merely reasserted their

previous immunity defense, despite the Fifth Circuit’s ruling that

defendants have not fully satisfied the standard. Rec. Doc. 159 at

6-8. Moreover, plaintiffs contend that Article 1434 generally does

not prohibit “all contracts between court reporters and out-of-

state court reporting firms.” Rec. Doc. 159 at 9.

III. LEGAL STANDARD

       Under Federal Rule of Civil Procedure 56, summary judgment is

appropriate       when     “the    pleadings,        depositions,      answers       to

interrogatories,         and   admissions      on    file,   together      with     the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

                                           5
   Case 2:16-cv-13903-ILRL-DPC Document 235 Filed 07/10/20 Page 6 of 14



a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (quoting Fed. R. Civ. P. 56(c)); see also TIG Ins. Co. v.

Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir. 2002). “As to

materiality, the substantive law will identify which facts are

material. Only disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the

entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). A genuine issue of material fact exists if

the evidence would allow a reasonable jury to return a verdict for

the non-moving party. Anderson, 477 U.S. at 248. “When reviewing

a summary judgment, we construe all facts and inferences in favor

of the nonmoving party.” Deshotel v. Wal-Mart Louisiana, LLC, 850

F.3d 742, 745 (5th Cir. 2017). Mere conclusory allegations are

insufficient to defeat summary judgment. Eason v. Thaler, 73 F.3d

1322, 1325 (5th Cir. 1996).

     The   movant    must   point   to   “portions    of   ‘the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together   with     the   affidavits,    if   any,’   which   it     believes

demonstrate the absence of a genuine issue of material fact.”

Celotex, 477 U.S. at 323. If and when the movant carries this

burden, the non-movant must then go beyond the pleadings and

present other evidence to establish a genuine issue. Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). However, “where the non-movant bears the burden of proof

                                     6
      Case 2:16-cv-13903-ILRL-DPC Document 235 Filed 07/10/20 Page 7 of 14



at trial, the movant may merely point to an absence of evidence,

thus shifting to the non-movant the burden of demonstrating by

competent summary judgment proof that there is an issue of material

fact warranting trial.” Lindsey v. Sears Roebuck & Co., 16 F.3d

616, 618 (5th Cir. 1994). “This court will not assume in the

absence of any proof that the non-moving party could or would prove

the necessary facts and will grant summary judgment in any case

where critical evidence is so weak or tenuous on an essential fact

that it could not support a judgment in favor of the [non-movant].”

McCarty v. Hillstone Rest. Grp., 864 F.3d 354, 357 (5th Cir. 2017).

IV.    LAW AND ANALYSIS

        A.       Scrutiny under the Sherman Act

       Defendants fail to demonstrate an absence of a genuine issue

of material fact pertaining to the Sherman Act claims against them.

Section      1    of   the   Sherman   Act       provides   that   “every   contract,

combination in the form of trust or otherwise, or conspiracy, in

restraint of trade or commerce among the several States, or with

foreign nations, is declared to be illegal.” 15 U.S.C. § 1. In

order to prevail under a Section 1 violation, a plaintiff “must

show    a    contract,       combination,        or   conspiracy   that   imposed   an

unreasonable restraint on trade.” Veritext Corp. v. Bonin, 901

F.3d 287, 291 (5th Cir. 2018) (citing Am. Needle, Inc. v. Nat’l

Football League, 560 U.S. 183, 189 (2010)); see also Abraham &

Veneklasen Joint Venture v. Am. Quarter Horse Ass'n, 776 F.3d 321,

                                             7
   Case 2:16-cv-13903-ILRL-DPC Document 235 Filed 07/10/20 Page 8 of 14



327 (5th Cir. 2015) (“plaintiffs must show that the defendants (1)

engaged in a conspiracy (2) that produced some anticompetitive

effect (3) in the relevant market”). Further, a plaintiff must

demonstrate   an   injury-in-fact     (e.g.,     an     injury    to    plaintiff

proximately caused by defendant's conduct) and an antitrust injury

resulting from an anticompetitive effect. See Jebaco, Inc. v.

Harrah's   Operating   Co.,   Inc.,       587   F.3d    314,    318    (5th   Cir.

2009)(explaining    that    injury    should     reflect       anti-competitive

effect either of the violation itself or of anticompetitive acts

enabled by the violation) (citing Zenith Radio Corp. v. Hazeltine

Research, Inc., 395 U.S. 100, 125 (1969)).

     Defendants have merely reasserted an identical state action

immunity   defense.    On   appeal,       the   Fifth    Circuit       held   that

Plaintiff’s Sherman Act claim should proceed on remand. Veritext

Corp., 901 F.3d at 291. In its reasoning, the Fifth Circuit

concluded that this Court “was correct the first time when it

observed that Veritext alleged sufficient facts that ‘the board’s

actions do not resemble a municipality under active supervision

but instead represent an unbridled regulatory environment.’” Id.

at 293. The Fifth Circuit further stated:

     Veritext pled facts sufficient to support a finding that
     the Board’s conduct does indeed restrain trade. Among
     other allegations, Veritext argued that the Board is
     composed of active market participants who “are highly
     engaged in setting the agenda of the Board and its
     committees and in directing the Board’s business,” who
     actively sought to “discourage a perceived trend of

                                      8
   Case 2:16-cv-13903-ILRL-DPC Document 235 Filed 07/10/20 Page 9 of 14



     freelance court reporters leaving the profession,” and
     who took regulatory actions calculated to “deter[ ] and
     delay[ ] entry by national and regional court reporting
     firms.” On the record before us, we agree with the
     district   court  that   Veritext  has   alleged  facts
     sufficient to make out a prima facie Sherman Act claim.


Id. at 292 (emphasis added).

     Defendants argue that Article 1434 “prohibits all contractual

agreements between party litigants and court reporters.” Rec. Doc.

141-1 at 10. Whereas plaintiffs assert that Article 1434 does not

prohibit contracts generally, provided that the firm “has no

agreement with the party-litigant,” and point to the former chair

of the CSR Board’s deposition testimony to support this contention.

Rec. Doc. 159 at 8-9. Moreover, as articulated by the Fifth

Circuit, the CSR Board is composed of active market participants

who “are highly engaged” in perceived anticompetitive conduct,

which reveals the presence of a genuine issue of material fact

concerning the conspiracy element of the Sherman Act claim in the

instant lawsuit. Veritext Corp., 901 F.3d at 287.

     Accordingly, parties to the current motion clearly dispute

the existence of a contract, combination, or conspiracy that

restrains the court reporting profession. Rec. Doc. 141-1; Rec.

Doc. 159. Thus, whether a contract, combination, or conspiracy

restraining the profession presents a genuine issue of material

fact, regarding the CSR Board, and does not support a finding that

defendant is judgment as a matter of law.

                                    9
   Case 2:16-cv-13903-ILRL-DPC Document 235 Filed 07/10/20 Page 10 of 14



       B.    Immunity

       Defendants are not entitled to immunity from the Sherman Act.

Anticompetitive conduct by the State generally is immune from the

liability under the Sherman Act, but this immunity is not absolute.

Veritext Corp. v. Bonin, 901 F.3d 287, 292 (5th Cir. 2018)(citing

Parker v. Brown, 317 U.S. 341, 351 (1943)). A defendant’s ability

to avail themselves of this type of state action immunity is

contingent on whether anticompetitive conduct is performed by

sovereign or non-sovereign actors. N. Carolina State Bd. of Dental

Examiners v. FTC, 135 S.Ct. 1101, 1111-12 (2015) (“The question is

not whether challenged conduct is efficient, well-functioning, or

wise. Rather, it is whether anticompetitive conduct engaged in by

nonsovereign actors should be deemed state action and thus shielded

from   the   antitrust     laws.”)(internal      citations   and    quotations

omitted). “The resulting asymmetry between a state policy and its

implementation can invite private-self dealing.” Id. at 1112.

       Thus, in order to avail itself of state action immunity as a

“nonsovereign      (sic)     actor   controlled        by    active     market

participants,”    two    requirements     must    be   satisfied:     (1)   “the

challenged restraint ... [must] be one clearly articulated and

affirmatively expressed as state policy” and (2) “the policy . .

. [must] be actively supervised by the State.” Dental Examiners,

135 S.Ct. at 1110.



                                     10
   Case 2:16-cv-13903-ILRL-DPC Document 235 Filed 07/10/20 Page 11 of 14



     Limitations on state action immunity are critical when the

State   delegates     its      regulatory    power       to    active     market

participants, as “established ethical standards may blend with

private anticompetitive motives in a way difficult even for market

participants to discern.” Id. at 1111. Active market participants

might include any non-sovereign entity, public or private, or

individual decisionmakers that are participants in the market

affected by the challenged conduct. See id. at 1113-15 (holding “a

state board on which a controlling number of decisionmakers are

active market participants in the occupation the board regulates

must satisfy Midcal's active supervision requirement in order to

invoke state-action antitrust immunity”). Notably, active market

participants cannot regulate their own markets free from antitrust

accountability. Id. at 1111.

     “Active     supervision      [by     the      State]     might       include

‘establish[ing] prices [and] review[ing] the reasonableness of the

price   schedules,’    ‘regulat[ing]        the    terms      of   fair        trade

contracts,’ ‘monitor[ing] market conditions,’ and ‘engag[ing] in

‘pointed reexamination’ of the program.’” Veritext Corp. v. Bonin,

901 F.3d 287, 292 (5th Cir. 2018) (citing Midcal, 445 U.S. at 105–

06). Although any inquiry into what constitutes active supervision

necessarily turns on the circumstances of a particular case, active

supervision    must   entail    “review     [of]   the     substance      of    the

anticompetitive decision, not merely the procedures followed to

                                     11
   Case 2:16-cv-13903-ILRL-DPC Document 235 Filed 07/10/20 Page 12 of 14



produce it,” and “the power to veto or modify particular decisions

to ensure they accord with state policy.” Dental Examiners, 135

S.Ct. at 1110. Accordingly, the State must actively supervise

anticompetitive restraints in order to invoke immunity. Id. at

1117 (holding the Sherman Act “does not authorize the States to

abandon   markets    to   unsupervised     control    of   active   market

participants”).

     Defendants     cannot   insulate    themselves   from   Sherman   Act

liability by re-asserting state action immunity. Despite their

arguments, the Fifth Circuit held that the CSR Board satisfied the

first requirement but failed the second requirement precluding

state action immunity. Veritext Corp., 901 F.3d at 292. The Court

noted that Article 1434 clearly articulates and affirmatively

expresses as state policy that “contracts between private court

reporting services and party litigants” are barred. Rec. Doc. 82-

1. However, the court further noted that “the Board fails under

the second requirement of active state supervision.” Id. In its

assessment of the active state supervision requirement, the Fifth

Circuit reasoned:

     To begin with, Louisiana law requires that six of the
     Board’s   nine   members    be   “certified   shorthand
     reporter[s]”—the very individuals most likely to be
     impacted by Veritext’s involvement in the market. La.
     Rev. Stat. § 37:2551(B)(1). The Board attempts to
     differentiate   “freelance”    and   “official”   court
     reporters, but the boundary between these categories is
     porous: an individual serving as an official court
     reporter may readily go freelance if he so chooses. It

                                    12
   Case 2:16-cv-13903-ILRL-DPC Document 235 Filed 07/10/20 Page 13 of 14



      is sufficiently clear from the record that the members
      of the Board qualify as active market participants. And
      it strains credulity to regard the Board’s conduct as
      strictly public-minded, in light of its decision to
      convene a meeting that included “How to increase rates?”
      as one of its agenda items.

Id. at 293. Accordingly, Six out of nine members of the CSR Board

constitute a controlling number of decisionmakers who actively

participate in the court reporting profession. See id.

      In   the   current     motion    for   partial    summary     judgment,

defendants    reassert   a   nearly   identical    state   action    immunity

defense and fail to demonstrate that there are no genuine issues

of material fact regarding the active supervision requirement.

Instead, defendants merely assert legal conclusions that “Article

1434 is outside of the reach of antitrust law and is not preempted

by the Sherman Act.” 2 Rec. Doc. 141-1 at p. 10. Notably, Defendants

did not point to any proof demonstrating that the CSR Board is

subject to active supervision that might support judgment as a

matter of law. See Rec. Doc. 141-1.

      The parties clearly dispute whether the CSR Board is subject

to active supervision by the State in connection with the CSR

Board’s enforcement of Article 1434. Rec. Doc. 141-1; Rec. Doc.

159. Thus, whether the CSR Board is actively supervised by the


2 Defendants rely on First American Title Co. of S.D. v. S.D. Land Title Assoc.

714 F.2d 1439 (8th Cir. 1983) to support this conclusion. However, the Fifth
Circuit concluded that defendants failed to satisfy the state action immunity
standard by citing the Supreme Court’s decision in N. Carolina State Bd. of
Dental Examiners v. FTC, 135 S.Ct. 1101, 1111-12 (2015). Veritext Corp. 901
F.3d at 292–93.

                                      13
    Case 2:16-cv-13903-ILRL-DPC Document 235 Filed 07/10/20 Page 14 of 14



state   or   subject    to   unsupervised     control    of   active   market

participants    presents     a    genuine   issue   of   material   fact   and

forecloses summary disposition as a matter of law. 3

      For the foregoing reasons,

      IT IS ORDERED that CSR Defendants’ Motion for Partial Summary

Judgment (Rec. Doc. 141) is DENIED.

      New Orleans, Louisiana this 10th day of July, 2020.




                                 ___________________________________

                                 SENIOR UNITED STATES DISTRICT JUDGE




3 Considering the foregoing determination, we need not address at this time the
issue of “illicit” damages.

                                       14
